19-70067-tmd Doc#414 Filed 06/23/20 Entered 06/23/20 11:04:52 Main Document Pg 1 of 2




  IT IS HEREBY ADJUDGED and DECREED that the
  below described is SO ORDERED.


  Dated: June 23, 2020.

                                                                             __________________________________
                                                                                       TONY M. DAVIS
                                                                             UNITED STATES BANKRUPTCY JUDGE
  __________________________________________________________________



                               IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE WESTERN DISTRICT OF TEXAS
                                          MIDLAND DIVISION

                                                                    )
       In re:                                                       )
                                                                    )     Chapter 11
       TAJAY RESTURANTS, INC, et al.,                               )
                                                                    )     Case No. 19-70067-TMD
                                            Debtors.                )
                                                                    )     (Jointly Administered)


       ORDER GRANTING MOTION OF 4424 BUFFALO GAP ROAD OWNER, LLC FOR
          AN ORDER PURSUANT TO 11 U.S.C. §§ 105, 365, AND 503 (I) ALLOWING
          ADMINISTRATIVE EXPENSE, AND (II) GRANTING RELATED RELIEF

                Upon the Motion of 4424 Buffalo Gap Road Owner, LLC for an Order Pursuant to 11

   U.S.C. §§ 105, 365, and 503 (I) Allowing Administrative Expense and (II) Granting Related Relief

   [ECF No. 354] (the “Motion”)1 filed by 4424 Buffalo Gap Road Owner, LLC (the “Landlord”),

   the Debtor’s response to the Motion [ECF No. 374], and the hearing held on the Motion on June

   1, 2020, it is hereby ORDERED THAT:



   1
                Capitalized terms not defined herein have the meaning set forth in the Motion.

                                                                1
19-70067-tmd Doc#414 Filed 06/23/20 Entered 06/23/20 11:04:52 Main Document Pg 2 of 2




          1.       The Landlord has an allowed administrative expense claim against the Tenant

   Debtor in the amount of $25,921.65 (the “Allowed Administrative Expense Claim”). The Debtors

   are authorized and ordered to remit payment of the Allowed Administrative Expense Claim to the

   Landlord.

          2.       The Tenant Debtor and the Landlord are authorized to take all other actions

   necessary to effectuate the relief granted pursuant to this Order.

          3.       All relief requested by the Motion not granted herein is denied.

          4.       This Court shall retain jurisdiction with respect to all matters arising from or related

   to the implementation of this Order.

                                                    ###
   Submitted by:

   R. J. Shannon
   State Bar No. 24108062
   BARRON & NEWBURGER, P.C.
   7320 N. MoPac Expwy., Suite 400
   Austin, TX 78731
   Telephone: (512) 476-9253
   Facsimile: (512) 279-0310
   rshannon@bn-lawyers.com
   Local Counsel to 4424 Buffalo Gap Road Owner, LLC




                                                      2
